Exhibit 10.8
AUTOMATIC YRT REINSURANCE
AGREEMENT
(hereinafter referred to as the “Agreement”)
between
CICA LIFE INSURANCE COMPANY OF AMERICA
of
Denver, Colorado
(hereinafter referred to as the “Company” and “you”)
and
SCOR GLOBAL LIFE U.S. RE INSURANCE COMPANY
of
Plano, TX
(hereinafter referred to as the “Reinsurer”, “we”, and “us”)
SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 1 of 34



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I — PREAMBLE
    4  
1. PARTIES TO THIS AGREEMENT
    4  
2. EFFECTIVE DATE
    4  
3. REGULATORY COMPLIANCE
    4  
4. CONSTRUCTION
    4  
5. ENTIRE AGREEMENT
    4  
6. SEVERABILITY
    5  
7. SURVIVAL
    5  
8. NON-WAIVER
    5  
 
       
ARTICLE II — REINSURANCE COVERAGE
    6  
1. SCOPE OF COVERAGE
    6  
2. AUTOMATIC REINSURANCE
    6  
3. FOREIGN RISKS
    7  
4. FACULTATIVE REINSURANCE
    8  
5. BASIS OF REINSURANCE
    8  
 
       
ARTICLE III — PROCEDURES
    9  
1. AUTOMATIC REINSURANCE
    9  
2. FACULATATIVE REINSURANCE
    9  
3. POLICY EXPENSES
    9  
4. REFERENCE MATERIALS
    9  
 
       
ARTICLE IV — LIABILITY
    10  
1. LIABILITY
    10  
2. COMMENCEMENT OF AUTOMATIC LIABILITY
    10  
3. COMMENCEMENT OF FACULATIVE LIABILITY
    10  
4. CONDITIONAL RECEIPT LIABILITY
    10  
5. CONTINUATION OF LIABILITY
    11  
6. SALE, ASSIGNMENT, OR TRANSFER OF COVERAGE
    11  
 
       
ARTICLE V — REINSURANCE RATES AND PAYMENTS
    12  
1. REINSURANCE RATES
    12  
2. CURRENCY
    12  
3. PAYMENTS
    12  
4. PREMIUM TAX
    13  
5. DACTAXELECTION
    13  
6. EXPERIENCE REFUND
    14  
 
       
ARTICLE VI — CHANGES TO THE REINSURANCE
    15  
1. CHANGES TO THE UNDERLYING POLICY
    15  
2. INCREASES
    15  
3. EXTENDED TERM AND REDUCED PAID-UP INSURANCE
    15  
4. REDUCTIONS AND TERMINATIONS
    15  
5. REINSTATEMENTS
    16  
6. CONVERSIONS, EXCHANGES, AND REPLACEMENTS
    16  

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 2 of 34



--------------------------------------------------------------------------------



 



         
ARTICLE VII — RECAPTURE
    18  
1. RETENTION LIMIT INCREASES
    18  
2. BASIS OF RECAPTURE
    18  
3. METHOD OF RECAPTURE
    18  
 
       
ARTICLE VIII — CLAIMS
    20  
1. NOTICE OF CLAIM
    20  
2. SETTLEMENT OF CLAIMS
    20  
3. CONTESTED CLAIMS
    20  
4. CLAIM EXPENSES
    21  
5. OTHER NON-CLAIM LITIGATION EXPENSES
    21  
6. MISSTATEMENT OF AGE OR SEX
    22  
7. EXTRA-CONTRACTUAL DAMAGES
    22  
 
       
ARTICLE IX — OFFSET
    23  
 
       
ARTICLE X — ERRORS AND OMISSIONS
    24  
 
       
ARTICLE XI — DISPUTE RESOLUTION AND ARBITRATION
    25  
1. DISPUTE RESOLUTION
    25  
2. BASIS FOR ARBITRATION
    25  
3. ARBITARTION PROCEEDINGS
    25  
 
       
ARTILE XII — INSOLVENCY
    27  
 
       
ARTICLE XIII — INSPECTION OF RECORDS
    28  
 
       
ARTICLE XIV — LETTER OF CREDIT
    29  
1. RESERVE CREDIT
    29  
2. LETTER OF CREDIT DRAW
    29  
 
       
ARTICLE XV — CONFIDENTIALITY
    30  
 
       
ARTICLE XVI — HOMICIDE BENEFIT LIMITATION
    31  
 
       
ARTICLE XVII — DURATION OF AGREEMENT
    32  
 
       
ARTICLE XVIII — INTERMEDIARY CLAUSE
    33  
 
       
ARTICLE XIX — EXECUTION OF THE AGREEMENT
    34  

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 3 of 34



--------------------------------------------------------------------------------



 



ARTICLE I — PREAMBLE

1.   PARTIES TO THIS AGREEMENT       This Agreement is for indemnity reinsurance
and is solely between the Company and the Reinsurer (hereinafter referred to
collectively as the “parties”). The acceptance of risks under this Agreement
will create no right or legal relationship whatsoever between the Reinsurer and
the insured, owner, beneficiary, or any other person having an interest of any
kind in any insurance policy or other contract reinsured under this Agreement.  
    This Agreement will be binding upon the parties and their respective
successors and assigns.   2.   EFFECTIVE DATE       This Agreement is effective
at 12:01 A.M. on the Effective Date shown in Exhibit A.I and covers policies
issued on and after that date. You may backdate policy issue dates for no more
than six months prior to the Effective Date.   3.   REGULATORY COMPLIANCE      
Each party warrants that, to the best of its knowledge, it has secured all
necessary federal and state licenses and approvals and that it is operating in
compliance with federal and state insurance laws and regulations.       The
parties intend that the Company will receive full statutory reserve credit in
its state of domicile for the business reinsured hereunder. The parties agree to
make all reasonable efforts to ensure that this is accomplished.       The
Company represents that to the best of its knowledge and belief it is, and shall
use its best efforts to continue to be, in substantial compliance in all
material respects with all laws, regulations, and judicial and administrative
orders applicable to the business reinsured under this Agreement, including but
not limited to the maintenance of an effective anti-money laundering policy
(hereinafter referred to collectively as the “Law”). Neither party shall be
required to take any action that would result in it being in violation of the
Law, which for purposes of companies subject to U.S. regulation shall include
requirements enforced by the U.S. Treasury Department Office of Foreign Asset
Control. The parties acknowledge and agree that a claim under this Agreement is
not payable if payment would cause the Reinsurer to be in violation of the Law.
Should either party discover that a reinsurance payment has been made in
violation of the Law, it shall notify the other party and the parties shall
cooperate in order to take all necessary corrective actions, including but not
limited to the return of payment to the Reinsurer.   4.   CONSTRUCTION       The
rights and obligations under this Agreement will be construed and administered
in accordance with the laws of your state of domicile stated in Exhibit A.II.  
5.   ENTIRE AGREEMENT       This Agreement constitutes the entire agreement
between the parties with respect to the business reinsured hereunder. There are
no other understandings or agreements between the parties regarding the terms of
reinsurance other than as expressed herein.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 4 of 34



--------------------------------------------------------------------------------



 



    Any change or modification to this Agreement will be null and void unless
made by written amendment, attached to this Agreement and signed by both
parties.   6.   SEVERABILITY       If any provision of this Agreement is
determined to be invalid or unenforceable, such determination will not impair or
affect the validity or the enforceability of the remaining provisions of this
Agreement.   7.   SURVIVAL       All provisions of this Agreement will survive
its’ termination to the extent necessary to carry out its purposes or to
ascertain and enforce both parties’ rights or obligations hereunder existing at
the time of termination.   8.   NON-WAIVER       No waiver by either party of
any violation or default by the other party in the performance of any term or
condition of this Agreement will be construed to be a waiver by such party of
any subsequent violation or default in the performance of the same or any other
term or condition of this Agreement. The failure of either party to enforce any
part of this Agreement will not constitute a waiver by such party of its rights
to do so, nor will it be deemed to be an act of ratification or consent.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 5 of 34



--------------------------------------------------------------------------------



 



ARTICLE II — REINSURANCE COVERAGE

1.   SCOPE OF COVERAGE       This Agreement applies to the individually
underwritten ordinary life insurance policies and supplementary benefits and
riders attached thereto (hereinafter referred to collectively as “policies”)
listed in Exhibit A.III, Business Covered. You must have directly issued such
policies in accordance with your normal new business underwriting guidelines,
including a statement of good health, as shown in Exhibit A-I, Forms, Manuals, &
Issue Rules, in accordance with your normal conditional receipt guidelines as
shown in Exhibit D-I, Internal Conditional Receipt Procedures, and in accordance
with the premium rates and policy forms as provided to us.       This Agreement
does not cover the following unless specified elsewhere in this Agreement:

  1.1   Non-contractual conversions, rollovers, exchanges, or group conversions
as provided in Article VI.6, Conversions, Exchanges, and Replacements;     1.2  
Business issued under any special program that you offer, including but not
limited to experimental underwriting or limited retention programs (e.g. cancer,
diabetes, aviation, or coronary risks) or under a program where full current
evidence of insurability, consistent with the amount of insurance, is not
obtained, or where conventional selection criteria are not applied in
underwriting the risk (e.g. simplified issue, guaranteed issue, COLI-type
products, etc.);     1.3   Any conversion of a previously issued policy that had
been reinsured with another reinsurer; and     1.4   Any business issued to an
insured who is not a citizen or permanent resident of the United States, its
possessions, or Canada, except as specified in Article II.3, Foreign Risks
below.

2.   AUTOMATIC REINSURANCE       On or after the Effective Date of this
Agreement, you will automatically cede to us our share of the policies covered
under this Agreement. We will automatically accept such reinsurance provided
that:

  2.1   You have retained the amount stipulated under Retention Limits shown in
Exhibit A.VI according to the age and mortality rating of the insured at the
time of underwriting;     2.2   The total of the new reinsurance required, and
the amount already reinsured on that life under this Agreement and all other
life agreements between the parties, does not exceed the Automatic Acceptance
Limits shown in Exhibit A.VII;     2.3   The risk is not characterized as a
jumbo risk as defined in Exhibit A.VIII, Jumbo Risk;     2.4   The application
is on a life for which you have not submitted an application on a facultative
basis (excluding facultative applications you submitted for excess of your
automatic binding capacity) to us or any other reinsurer unless the original
reason for submitting the application facultatively no longer applies; and

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 6 of 34



--------------------------------------------------------------------------------



 



  2.5   The policy has been issued using your normal new business underwriting
guidelines. A policy which has been issued as a “business decision” is not
eligible for automatic reinsurance unless the parties have agreed in advance to
the basis for making such business decisions. A “business decision” is any
situation where a policy is issued outside of your normal new business
underwriting guidelines and includes, but is not limited to:

a. Issuing a policy at a rating or risk class that is lower than would be
justified by your normal new business underwriting guidelines;
b. Issuing a policy for an amount of insurance that is higher than would be
justified by your normal new business underwriting guidelines and cash with
application procedures;
c. issuing a policy that would be a decline or postpone according to your normal
new business underwriting guidelines.

    You may submit policies not meeting the above criteria to us for our
consideration on a facultative basis.       You will notify us in writing if you
modify your Retention Limits shown in Exhibit A.VI. We reserve the right to
amend the Automatic Acceptance Limits shown in Exhibit A.VII if this occurs, or
if you participate in other arrangements to secure additional automatic binding
capacity. You may not reinsure the amount you retain on business covered by this
Agreement, on any basis, without prior notification to us.       This Agreement
is based on information which you have provided to us. You agree to give us
prior written notice of changes in your issue limits, underwriting guidelines
and other information that directly affects reinsurance hereunder. We reserve
the right to modify our reinsurance terms as a result of such changes, as
specified in Exhibit A-I, Forms, Manuals, & Issue Rules.   3.   FOREIGN RISKS  
    We will accept reinsurance automatically on policies issued to United States
citizens living or working in foreign countries outside of the United States, to
foreign nationals residing in foreign countries, and to non-U.S. citizens of
foreign countries who are visiting the United States on temporary visas of at
least two (2) years duration, provided the following conditions are met:

  3.1   The parties have reached prior agreement on the foreign countries (i.e.
countries other than the United States, its possessions, or Canada) to ,be
included, as well as whether reinsurance will be accepted with or without a
surcharge per the agreed guidelines shown in Exhibit A-I, Forms, Manuals, &
Issue Rules;     3.2   The total of the new reinsurance required, and the amount
already reinsured on the life under this Agreement and all other life agreements
between the parties, does not exceed the Automatic Acceptance Limits for foreign
risks shown in Exhibit A.VII;     3.3   The risk is not characterized as a jumbo
risk as defined in Exhibit A.VIII, Jumbo Risk;

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 7 of 34



--------------------------------------------------------------------------------



 



  3.4   The insured is not involved in private aviation outside of the United
States; and     3.5   The insured is not a member of the armed forces, a
government official, an editor or journalist, a missionary, a political figure
or a member of a political figure’s family, a security personnel, a member of
the judiciary, nor a trade union official.

    You may submit risks not meeting the above criteria to us for our
consideration on a facultative basis.   4.   FACULTATIVE REINSURANCE       If
you receive an application for a policy covered under this Agreement that does
not meet the automatic coverage criteria listed in Articles 11.2, Automatic
Reinsurance, and rr.3, Foreign Risks, above, you may submit the application to
us facultatively for our consideration. Such facultative applications will be
limited to the plans listed in Exhibit A.IX, Facultative Submissions.      
Other relevant terms and conditions of this Agreement will apply to those
facultative offers we make which are accepted by you.   5.   BASIS OF
REINSURANCE       Life reinsurance will be ceded on the Yearly Renewable Term
plan for the net amount at risk on the portion of the original policy that is
reinsured with us. The policies we accept either automatically or facultatively
will hereinafter be referred to as the “reinsured policies.” The net amount at
risk for any policy period will be calculated as shown in Exhibit C.II, Net
Amount at Risk.       Any differences in the basis of reinsurance or calculation
of the net amount at risk for riders or supplementary benefits ceded with life
benefits will be shown in Exhibit C.II, Net Amount at Risk.       You will not
require us to participate in policy loans, dividends or cash values on any
policies reinsured under this Agreement.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 8 of 34



--------------------------------------------------------------------------------



 



ARTICLE III — PROCEDURES

1.   AUTOMATIC REINSURANCE       New reinsurance ceded, or changes to existing
reinsurance, will be shown on your periodic billing report(s), subject to
Article V, Reinsurance Rates and Payments and Exhibit B, Reinsurance
Administration, and therefore, no individual cession notification will be
necessary for placing automatic reinsurance.       Upon our request, you will
send to us copies of the application, underwriting papers and other papers on a
life reinsured automatically under this Agreement.   2.   FACULTATIVE
REINSURANCE       To submit a risk for facultative consideration, you must send
ns a copy of your reinsurance application form. Unless specified elsewhere in
this Agreement, you must also send us copies of all underwriting evidence that
is available for risk assessment including, but not limited to, copies of the
application for insurance, medical examiners’ reports, attending physicians’
statements, inspection reports, and any other papers having a bearing on the
insurability of the risk. You will also notify us of any outstanding
underwriting requirements at the time of the facultative submission. Any
subsequent information you receive that is pertinent to the risk assessment will
be transmitted to us immediately.       After considering the reinsurance
application and related papers, we will promptly inform you of our underwriting
decision. If we give you an unconditional offer to reinsure a risk, you must
notify our underwriting department of your acceptance of our offer during the
lifetime of the insured and before the expiration date of our offer, followed by
documentation of such placement on your periodic billing report. Our offer will
remain open until the expiry date shown in our offer. All offers of reinsurance
made by us will terminate one hundred and twenty (120) days from the date on
which the offer was made, unless otherwise specified by us in the facultative
offer or if we have extended the offer in writing for a further period. You may
request an extension of the expiry date, but a decision to extend will be made
at our sole discretion.       If you submit any risk to more than one reinsurer
for consideration, facultative placement will be based on the order of the
responses received from the reinsurers to whom the risk is submitted, first
offer in, taking into consideration the amount and rating you requested.   3.  
POLICY EXPENSES       You will bear the expenses of all medical examinations,
inspection fees and other charges incurred in connection with policy issues,
reinstatements or reentries.   4.   REFERENCE MATERIALS       Upon request, you
will provide us with any reference materials, which we may require for proper
administration of reinsurance ceded under this Agreement, as specified in
Exhibit A-I, Forms, Manuals, and Issue Rules.



SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 9 of 34



--------------------------------------------------------------------------------



 



ARTICLE IV — LIABILITY

1.   LIABILITY       Unless specified elsewhere in this Agreement, our liability
for reinsured policies is restricted to our share of your liability as limited
by the terms and conditions of the particular policy under which you are liable.
      Our liability to you on a reinsured policy will be based on the total net
amount at risk at the time of the insured’s death. Our liability shall be equal
to the total net amount at risk under the policy, multiplied by the ratio of our
liability to the total net amount at risk under the policy at the time the
reinsurance is placed. The parties will share proportionately in any decrease in
the net amount at risk under the policy.       We may terminate our liability
for any policies for which reinsurance premium payments are in arrears,
according to the terms set out in Article V, Reinsurance Rates and Payments.  
2.   COMMENCEMENT OF AUTOMATIC LIABILITY       Our liability for reinsurance
placed automatically with us will begin and end simultaneously with your
liability for the underlying policy on which reinsurance is based, subject to
the provisions of Article VI, Changes to the Reinsurance and Article VII,
Recapture.   3.   COMMENCEMENT OF FACULTATIVE LIABILITY       If you have
submitted a facultative application to us, our liability will begin
simultaneously with yours if (i) our underwriting department has received notice
from you, during the lifetime of the insured and before the expiry date of our
offer, that our offer has been accepted, and (ii) you have placed the policy
with the insured/owner in accordance with your normal new business placement
practices and guidelines before the expiry date of our offer. You will have
until the expiry date shown in our final offer to place the policy with the
insured/owner, after which time our offer will expire unless we explicitly state
in writing that the offer is extended for some further period.       If our
offer depends on your approval of further information about the risk, we will
have no liability unless you have requested and approved the information and
documented your policy file accordingly.   4.   CONDITIONAL RECEIPT LIABILITY  
    Reinsurance coverage under a Conditional Receipt or a Temporary Insurance
Agreement will be limited to amounts you accept which are within your usual
cash-with-application procedures. A copy of your Conditional Receipt or
Temporary Insurance Agreement form is included as Exhibit B-l.       Our
liability for losses under the terms of any Conditional Receipt or Temporary
Insurance Agreement is subject to the limits shown in Exhibit D, Conditional
Receipt Liability.       We will have no liability for Conditional Receipts or
Temporary Insurance Agreements which are issued or administered outside of your
normal guidelines and procedures as specified in Exhibit D-l, Internal
Conditional Receipt Procedures.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 10 of 34



--------------------------------------------------------------------------------



 



5.   CONTINUATION OF LIABILITY       Notwithstanding any other provision in this
Agreement, continuation of our liability is conditioned on your payment of
reinsurance rates as shown in Article V, Reinsurance Rates and Payments and is
subject to Article VI, Changes to the Reinsurance and Article VII, Recapture.  
6.   SALE, ASSIGNMENT, OR TRANSFER OF COVERAGE       You may sell, assign or
transfer policies reinsured under this Agreement to another insurer. Should the
sale, assignment or transfer occur, you agree to require that the other insurer
assume all of your rights and obligations under this Agreement. We may object to
any such transfer, assumption or sale that would result in a material adverse
economic impact to us. If we so object, then the parties agree to mutually
calculate a termination charge that shall be paid upon the sale, assignment or
transfer, and this Agreement shall be terminated with respect to all policies so
sold, assigned, or transferred.       If we sell, assign, or transfer
reinsurance under this Agreement to another reinsurer, we agree to require that
the other reinsurer assume all of our rights and obligations under this
Agreement. You may object to any such transfer, assumption, or sale that would
result in a material adverse economic impact to you. If you so object, then you
may recapture all reinsurance on policies sold, assigned, or transferred without
penalty to you. The parties agree to mutually calculate an amount to transfer at
recapture. The provisions of this section are not intended to preclude us from
retroceding the reinsurance on an indemnity basis.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 11 of 34



--------------------------------------------------------------------------------



 



ARTICLE V — REINSURANCE RATES AND PAYMENTS

1.   REINSURANCE RATES       Reinsurance premium rates for life insurance and
other benefits reinsured under this Agreement are shown in Exhibit C,
Reinsurance Rates & Allowances. The reinsurance premium payable for any cession
for any accounting period will be calculated on the basis of the net amount at
risk reinsured as of that period. The calculation of net amount at risk is
described in Exhibit C.II.       For reasons relating to deficiency reserve
requirements, the reinsurance rates shown in Exhibit C, Reinsurance Rates &
Allowances cannot be guaranteed for more than one year. Although we anticipate
that reinsurance rates shown in Exhibit C will apply indefinitely, we reserve
the right to increase them after the first year, but not above the statutory net
premium based on the applicable minimum valuation mortality table and maximum
valuation interest rate. Any such increase in the reinsurance rates will be
based solely on a change in anticipated mortality and will be applied on a
consistent basis among all in force business being reinsured on a yearly
renewable term basis, where permitted by the terms of the individual agreements.
      If we increase the reinsurance rates on inforce business as described
above, and you have not increased your retail premiums or cost of insurance
charges on these policies or contracts and you have not changed statutory
reserving assumptions (e.g. a change in the “X” factors used to calculate
deficiency reserves), you may recapture the business to which the rate increase
applies as of the effective date of the rate increase. Such recapture will be
subject to a recapture fee to be negotiated by the parties.       If the
original policy is issued with interim insurance, you will pay us a reinsurance
rate for the interim period that is the same percentage of the first year
premium that the interim period bears to twelve months. The rate that you pay us
for the first policy year after the interim period will be calculated on the
basis of the full annual reinsurance rate.   2.   CURRENCY       All
transactions under this Agreement will be in United States dollars, unless the
parties mutually agree otherwise.   3.   PAYMENTS       You will self-administer
the reporting of your statements of account and the payment of balances due to
us as shown in Exhibit B, Reinsurance Administration.       Your timely payment
of reinsurance premiums is a condition precedent to our continued liability for
reinsurance covered under this Agreement. Your statements of account and
reinsurance premium payments are due within thirty (30) days of the close of
each reporting period. If the balance is due you, we will pay you within thirty
(30) days of our receipt of the statement.       We have the right to terminate
reinsurance coverage for all policies having reinsurance premiums in arrears. If
we elect to exercise this right of termination, we will give you thirty
(30) days written notice of our intent to terminate. Such notice will be sent by
certified mail. If all reinsurance premiums in arrears, including any that
become in arrears during the thirty (30) day notice period, are

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 12 of 34



--------------------------------------------------------------------------------



 



    not paid before the expiration of the notice period, we will be relieved of
all liability under those policies as of the last date for which premiums have
been paid for each policy. You will continue to be liable for the payment of
premiums for the period during which reinsurance was in force prior to the
expiration of the thirty (30) day notice period with interest calculated from
the due date to the date of payment. The interest rate will be the same rate
that you charge for delinquent premiums on your individual life insurance
policies.       You may reinstate coverage on terminated policies at any time
within sixty (60) days of the termination date by paying us all balances due
with interest, as specified above. Reinstatement will be effective on the date
that we receive payment. However, we will have no liability for claims incurred
between the termination date and the reinstatement date.       You will not
force termination under the provisions of this Article solely to avoid the
provisions regarding recapture in Article VII, Recapture, or for the purpose of
transferring the reinsured policies to another reinsurer.   4.   PREMIUM TAX    
  Details of any reimbursement that we will pay to you for our share of premium
taxes that you are required to pay on business reinsured under this Agreement,
if applicable, are shown in Exhibit C.XIII.   5.   DAC TAX ELECTION       The
parties agree to the DAC Tax Election pursuant to Section 1.848-2(g)(8) of the
Income Tax Regulations effective December 29, 1992 under Section 848 of the
Internal Revenue Code of 1986, as amended. This election will be effective at
the inception of this Agreement and for all subsequent taxable years for which
this Agreement remains in effect.       The terms used in this Section are
defined in Regulation Section 1.848-2. The term “net consideration” will refer
to either net consideration as defined in Section 1.848-2(f) or “gross premium
and other consideration” as defined in Section 1.848-3(b), as appropriate. The
following provisions will apply:

  5.1   The party with the net positive consideration for this Agreement for
each taxable year will capitalize specified policy acquisition expenses with
respect to this Agreement without regard to the general deductions limitation of
Section 848(c)(1);     5.2   The parties agree to exchange information
pertaining to the amount of net consideration under this Agreement each year to
ensure consistency. The parties also agree to exchange information otherwise
required by the Internal Revenue Service;     5.3   Each year you will submit a
schedule to us by May I with your calculation of the net consideration for the
preceding calendar year. This schedule will be accompanied by a statement signed
by an officer of the Company stating that you will report such net consideration
in your tax return for the preceding calendar year;

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 13 of 34



--------------------------------------------------------------------------------



 



  5.4   We may contest such calculations by providing an alternative calculation
to you by May 31. If we do not so notify you, you will report the net
consideration as determined by you in your tax return for the previous calendar
year; and     5.5   If we contest your calculation of the net consideration, the
parties will act in good faith to reach an agreement as to the correct amount
within thirty (30) days of the date we submit our alternative calculation. If
the parties reach agreement on the amount of the net consideration, each party
shall report such amount in its respective tax return for the previous calendar
year.

    Each party represents and warrants that it is subject to United States
taxation under either the provisions of subchapter L of Chapter 1 or the
provisions of subpart F of subchapter N of Chapter 1 of the Internal Revenue
Code of 1986, as amended.   6.   EXPERIENCE REFUND       Details of any
experience refund payable to you, if applicable, are shown in Exhibit C.XV.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 14 of 34



--------------------------------------------------------------------------------



 



ARTICLE VI — CHANGES TO THE REINSURANCE

1.   CHANGES TO THE UNDERLYING POLICY       You will give us prompt written
notification of any policy changes which affect the reinsurance provided under
this Agreement. Our approval is required if the underwriting classification of a
risk reinsured on a facultative basis is changed. Our approval is also required
for any other changes that are not specifically covered under this Agreement.  
2.   INCREASES       If the amount of insurance on a plan reinsured under this
Agreement is increased as a result of a noncontractual change and you underwrite
the increase in accordance with your customary standards and procedures, the
increase will be considered new reinsurance under this Agreement. Our approval
is required if the original policy was reinsured on a facultative basis or if
the new amount will cause the reinsured amount on the life to exceed either the
Automatic Acceptance Limits or the Jumbo Limit shown in Exhibit A, Reinsurance
Coverage.       For policies reinsured on an automatic basis, increases in
amount resulting from contractual policy provisions will be reinsured only up to
the Automatic Acceptance Limits shown in Exhibit A.VII.       For policies
reinsured on a facultative basis, increases in amount resulting from contractual
policy provisions will be reinsured only up to the ultimate amount shown in our
facultative offer.       Reinsurance premiums for contractual increases will be
on a point-in-scale basis from the original issue date and issue age of the
policy.   3.   EXTENDED TERM AND REDUCED PAID-UP INSURANCE       If any policy
reinsured under this Agreement lapses and either extended term insurance or
reduced paid-up insurance is elected under the terms of the policy, reinsurance
will be continued in accordance with the provisions of the underlying policy.
Reinsurance payments for the adjusted policy will be calculated on the basis of
the original issue age of the insured and the duration of the original policy at
the time the adjustment became effective.   4.   EDUCTIONS AND TERMINATIONS    
  If the amount of insurance on a reinsured policy is reduced and

  4.1   Reinsurance is on an excess of retention basis, the amount of
reinsurance on that life will be reduced, effective on the same date, by the
full amount of the reduction under the original policy. If the amount of the
insurance terminated equals or exceeds the amount of reinsurance, the full
amount of reinsurance will be terminated; or     4.2   Reinsurance is on a
first-dollar quota share basis, the amount of reinsurance on that life will be
reduced, effective on the same date, by the same proportion as the reduction
under the original policy.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 15 of 34



--------------------------------------------------------------------------------



 



    The reduction will first apply to any reinsurance on the policy being
reduced and then, if applicable, in chronological order starting with the
earliest policy date to any reinsurance on the other policies in force on the
life. However, you will not be required to assume a risk for an amount in excess
of your regular retention for the age at issue and the mortality rating of the
policy under which reinsurance is being terminated.       If reinsurance is in
force with more than one reinsurer, the reduction will be applied to all
reinsurers on a pro rata basis according to the amounts of reinsurance
originally ceded.       If a reinsured policy is lapsed or terminated, the
reinsurance will also terminate effective on the same date. If any in force
policy is lapsed or terminated and the lapse or termination results in your
maintaining less than your full retention, then the procedures specified above
for reductions will apply.       We will refund, without interest, all unearned
reinsurance premiums resulting from reductions, terminations or changes.   5.  
REINSTATEMENTS       If a policy reinsured automatically is reinstated in
accordance with its terms and in accordance with your rules and procedures,
reinsurance will be reinstated automatically under the terms of this Agreement.
You will notify us of the reinstatement on your periodic statement of account.
You will send us copies of your reinstatement papers only upon request.      
You will need our prior review and approval for reinstatement of any facultative
reinsurance unless all of the following apply:

  5.1   You have kept your full retention as shown in Exhibit A.VI, Retention
Limits on the policy;     5.2   The reinsured amount falls within the Automatic
Acceptance Limits shown in Exhibit A.VII; and     5.3   The reinstatement occurs
within ninety (90) days of the lapse date.

    To request our approval, you must send us prompt written notice of your
intention to reinstate the policy along with copies of the reinstatement papers
required by your standard rules and procedures. The reinsurance will be
reinstated at the same time as the policy, subject to our written approval of
the reinstatement.       You will notify us of all reinstatements on your
periodic statement of account, and you will pay all reinsurance rates due from
the date of reinstatement to the date of the current statement of account,
including a proportionate share of any interest collected. Thereafter, payment
of reinsurance rates will be in accordance with Article V, Reinsurance Rates and
Payments.   6.   CONVERSIONS, EXCHANGES, AND REPLACEMENTS       You will
promptly notify us if a reinsured policy is converted, exchanged, or internally
replaced. If the conversion, exchange, or replacement is not considered to be
new business, as defined below, we will continue to reinsure the new policy
(hereinafter referred to as a “continuation”) in an amount determined on the
same basis as, but not to exceed, the amount reinsured on the original policy as
of

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 16 of 34



--------------------------------------------------------------------------------



 



    the date of conversion, exchange, or replacement, unless mutually agreed
otherwise. If we reinsure the plan to which the original policy is converting,
either under this Agreement or under a different agreement, reinsurance premium
rates for the continuation will be those contained in the agreement that covers
the plan to which the original policy is converting. However, if we do not
reinsure the new plan, reinsurance will be on a YRT basis using rates to be
mutually agreed upon between the parties. Reinsurance premiums and any expense
allowances for continuations will be based on the issue date of the original
policy and the original issue age of the insured, i.e. on a point-in-scale
basis.       A conversion, exchange, or replacement will be considered to be new
business provided all of the following criteria are met:

  6.1   The new policy is underwritten in accordance with your normal new
business guidelines and procedures;     6.2   A full first-year commission is
paid on the new policy; and     6.3   The new policy provides for the maximum
normal periods of suicide and contestability protection permitted in the state
in which the new policy is issued.

    Unless mutually agreed otherwise, any policies that had been reinsured with
another reinsurer and which convert to a plan covered under this Agreement will
not be reinsured with us.   7.   LAST SURVIVOR       With respect to any joint
and last survivor policy covered hereunder, your retention shall be equal to the
lowest amount which you could have retained according to the retention limits
shown in Exhibit A.VI, Retention Limits and taking into account amounts issued
and retained on either of the lives insured under the joint and last survivor
policy.       You may reinsure the policy automatically if both insureds fall
within the appropriate age limits and underwriting classes as specified in
Exhibit A.       In the event the joint and last survivor policy permits the
insureds to split the joint and last survivor policy into separate policies on
the life of each insured, the new policies shall be considered continuations as
described in Section 6 above. The reinsured premiums for the individual policies
shall be in accordance with the terms specified in Exhibit C, Reinsurance Rates
& Allowances.       In the event one life is determined to be uninsurable, as
described in the guidelines shown in Exhibit A-I, Forms, Manuals, and Issue
Rules, the provisions of this Article will continue to apply with the following
exceptions:

  7.1   You may reinsure the policy automatically only if the insurable life
falls within the Automatic Acceptance Limits for the appropriate age and
underwriting class as specified in Exhibit A.VII, Automatic Limits.     7.2  
You need only apply your standard underwriting rules and practices to the
insurable life.

    The reinsurance premium shall be computed on the age and premium rates
applicable to the insured risk.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 17 of 34



--------------------------------------------------------------------------------



 



ARTICLE VII — RECAPTURE

1.   RETENTION LIMIT INCREASES       If you change your retention limits as
shown in Exhibit A.VI, you will provide us with written notice of the new
retention limits and the effective date.       A change in your retention limits
will not affect the reinsured policies in force at the time of the change except
as specifically provided elsewhere in this Agreement. Furthermore, such a change
will not affect the Automatic Acceptance Limits shown in Exhibit A.VII, unless
agreed between the patties.   2.   BASIS OF RECAPTURE       If you increase your
Dollar Retention Limit as shown in Exhibit A.VI, you may reduce the amount of
reinsurance in force through recapture. Reinsured policies are eligible for
recapture if:

  2.1   You give us written notice of your intention to recapture within ninety
(90) days of the effective date of the retention increase;     2.2   You have
maintained your full retention for the age and mortality rating of the insured
from the time that the policy was issued. No recapture shall be allowed for
polices for which you established special or reduced retention limits unless you
have retained your full retention on existing or concurrent polices on the
insured life;     2.3   You retain all business that is recaptured under the
terms of this Article; and     2.4   The policy has been in force under this
Agreement for the Recapture Period shown in Exhibit C.XN. The recapture period
will always be measured from the original policy issue date. For converted
policies the recapture period will be the greater of the recapture period in the
original reinsurance agreement, or the recapture period in the agreement to
which the policy has converted, measured from the effective date of the original
policy.

3.   METHOD OF RECAPTURE       If you have given us written notice of your
intent to recapture, and the date when recapture will begin, you may reduce the
amount of reinsurance on eligible policies on the next following policy
anniversary date, subject to the following:

  3.1   All eligible policies must be recaptured;     3.2   The amount eligible
for recapture is equal to the difference between (i) the amount you originally
retained, and (ii) the amount you would have retained, based on the Percentage
Retention Limit in effect at the time of issue, had the new Dollar Retention
Limit been in effect at the time of issue;     3.3   If you increase the
Percentage Retention Limit shown in Exhibit A.VI, but not the Dollar Retention
Limit, recapture will not be allowed;

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 18 of 34



--------------------------------------------------------------------------------



 



  3.4   If portions of a reinsured policy eligible for recapture were placed
with more than one reinsurer, you must allocate the amount recaptured on a pro
rata basis to the total outstanding reinsurance; and     3.5   If at the time of
recapture the insured is disabled and premiums are being waived under any type
of Disability Benefit Rider, only the life benefit will be recaptured. The
reinsured portion of the Disability Benefit Rider will remain in force until the
policy is returned to premium-paying status, at which time it will be eligible
for recapture.

    If you omit or overlook the recapture of any eligible policy or policies,
our acceptance of your reinsurance premium payments after the date the recapture
should have taken place will not cause us to be liable under this Agreement for
the amount of the risk that should have been recaptured. We will be liable only
for a refund of those payments received, without interest.       If your
retention increase is due to your acquisition of, or by another company, or your
merger or other organizational affiliation with another company, no immediate
recapture will be allowed. However, you may recapture eligible policies once the
Recapture Period set out in Exhibit C.XIV has expired.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 19 of 34



--------------------------------------------------------------------------------



 



ARTICLE VIII — CLAIMS

1.   NOTICE OF CLAIM       When you receive notice that a claim has been
incurred on a policy reinsured under this Agreement, you must promptly notify
us. You will also forward copies of the death certificate, proof of payment, and
the claimant’s statement when the amount reinsured with us exceeds $250,000. For
a claim incurred during the contestable period of the policy, you will forward
copies of the application, underwriting papers, and any investigative reports.
You will provide copies of other claim documents upon our request.       For
joint and last survivor business, if you are notified of first death under a
reinsured policy, you must in turn notify us immediately.       We will have no
liability for claims on policies not meeting the coverage requirements of the
applicable sections of Article II, Reinsurance Coverage.   2.   SETTLEMENT OF
CLAIMS       For us to have any liability, reinsured claims must meet the
following conditions.

  2.1   The total reinsurance recoverable will not exceed your total contractual
liability under the terms of the policy less the amount you have retained;    
2.2   The claim will be adjudicated according to the standard procedures you
apply to all claims, whether reinsured or not, and on all foreign risk claims
whether contestable or not;     2.3   You will conduct a routine investigation
on all contestable claims and you will promptly advise us if there are any
exceptions; and     2.4   You have not made a business decision to pay a claim
that normal claim adjudication practices would indicate is not payable.

    For the settlement of Waiver of Premium Disability or other Disability Rider
benefits, we will pay you our proportional share of the gross premium waived
annually. Refunds of unearned reinsurance premiums less applicable expense
allowances or discounts will be reflected on your billing statement.       We
will accept your good faith decision on any non-contestable claim. We reserve
the right to request copies of the application, underwriting files, and any
investigative reports for any non-contestable claim.       You will consult with
us on all contestable claims where the amount reinsured with us exceeds the
amount you have retained for the risk. We will notify you promptly of our
decision.   3.   CONTESTED CLAIMS       You will notify us within fifteen
(15) days of your decision if you intend to contest, compromise, or litigate a
claim involving reinsurance under this Agreement. You will also provide us with
all information relating to the claim. We will notify you within fifteen (15)
days of our receipt of all documents requested whether we will participate or
not in the contest. If we decline to participate in

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 20 of 34



--------------------------------------------------------------------------------



 



    the contest, we will immediately pay you the full amount of reinsurance due.
Once we have paid our reinsurance liability, we will not be liable for legal
and/or investigative expenses associated with the contest, compromise, or
litigation, nor will we share in any refund that you may receive due to the
contesting of the claim.       If we agree to participate in a contest,
compromise, or litigation involving reinsurance, you will give us prompt notice
of the commencement of any legal proceedings involving the contested policy and
you will promptly furnish us with copies of all documents pertaining to a
lawsuit or notice of intent to file a lawsuit by any of the claimants or parties
to the policy. We will share in the payment of legal or investigative expenses
relating to a contested claim in the same proportion as our liability bears to
your liability. We will not reimburse expenses associated with non-reinsured
policies.       If we participate and your contest, compromise, or litigation
results in a reduction in the liability of the contested policy, we will share
in the reduction in the same proportion that the amount of reinsurance bore to
the amount payable under the terms of the policy on the date of death of the
insured. If we participate and your contest, compromise, or litigation results
in a dismissal of the claim and a return of the premiums, we will refund all
reinsurance premiums that you have paid to us.   4.   CLAIM EXPENSES       We
will pay our proportionate share of the following expenses arising out of the
settlement or litigation of a claim, providing that the expenses are reasonable:

  4.1   Investigative expenses;     4.2   Attorneys’ fees;     4.3   Penalties
and interest imposed automatically against you by statute and rising solely out
of a judgment rendered against you in a suit for policy benefits; and     4.4  
Interest paid to the claimant on death benefit proceeds according to your
practices.

    Our share of claim expenses will be in the same proportion that our
liability bears to your liability.       You will be solely responsible for
payment of the following claim expenses, which are not considered items of net
reinsurance liability:

  4.5   Routine administrative expenses for the home office or elsewhere,
including your employees’ salaries; and     4.6   Expenses incurred in
connection with any dispute or contest arising out of a conflict in claims of
entitlement to policy proceeds or benefits which you admit are payable.

5.   OTHER NON-CLAIM LITIGATION EXPENSES       This Agreement does not provide
for reimbursement of legal expenses other than as specified in Article VIIIA. It
is recognized that non-claim related legal actions involving reinsured policies
may occur. These may include, but are not limited to, live rescissions,
market/agent conduct, or class action suits. No reimbursement will be made for
these actions without our prior written consent.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 21 of 34



--------------------------------------------------------------------------------



 



6.   MISSTATEMENT OF AGE OR SEX       If the amount of insurance on any policy
reinsured under this Agreement is adjusted due to a misstatement of age or sex
being established after the death of an insured life, the parties will share in
such adjustment in proportion to their respective net amounts at risk under the
policy.   7.   EXTRA-CONTRACTUAL DAMAGES       We will not be liable for nor
will we pay any extra-contractual damages, including but not limited to
compensatory or punitive damages which are awarded against you, or which you pay
voluntarily, in settlement of a dispute or claim where damages were awarded as
the result of any direct or indirect act, omission, or course of conduct
undertaken by you or your agents or representatives, in connection with any
aspect of the policies reinsured under this Agreement.       We will, however,
pay our share of statutory penalties awarded against you in connection with
claims covered under this Agreement if we elected to join in any contest of the
coverage in question.       We recognize that special circumstances may arise in
which we should participate to the extent permitted by law in certain assessed
damages. These circumstances are difficult to describe or define in advance but
could include those situations in which we were an active party in the act,
omission, or course of conduct of the original issuing company, which ultimately
resulted in the assessment of the damages. The extent of our participation in
these circumstances is dependent upon a good-faith assessment of the relative
culpability in each case; but all factors being equal, the parties would
generally share in the same proportion as their relative net liabilities in the
division of any such assessment. For the purposes of this provision, the
following definitions shall apply:       “Compensatory Damages” are those
amounts which are awarded to compensate for actual damages sustained, and are
not awarded as a penalty, nor fixed in amount by statute.       “Punitive
Damages” are those damages which are awarded as a penalty, the amount of which
is not governed, nor fixed, by statute.       “Statutory Penalties” are those
amounts which are awarded as a penalty, but fixed in amount by statute.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 22 of 34



--------------------------------------------------------------------------------



 



ARTICLE IX — OFFSET

    The parties agree to offset any balance(s), whether on account of premiums,
claims, allowances, expenses, or any other amount(s) due from one party to the
other party under this Agreement or any other reinsurance agreement between
them. It is agreed that claims will not be offset until the claim procedures
outlined in the Article VIII, Claims have been followed.       The right of
offset will not be affected or diminished because of the insolvency of either
party.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 23 of 34



--------------------------------------------------------------------------------



 



ARTICLE X — ERRORS AND OMISSIONS

    An error or omission occurs when either party fails to comply with any of
the terms of this Agreement. If such failure to comply results from an
unintentional misunderstanding, oversight, or clerical error, and if upon
discovery of the error or omission by either party the other is promptly
notified, then this Agreement will not be deemed to be abrogated thereby. If
such failure to comply results from any other type of act or if the other party
is not promptly notified when the error or omission occurs, this Agreement in
its entirety may be subject to termination unless both parties reach an
agreement to the contrary.       When an act is determined to be an error or
omission, the party whose act caused the error or omission will take the
remedial actions or steps necessary to restore both parties to the position they
would have held or occupied if no such error or omission had occurred. If that
is not possible, the parties will endeavor in good faith to promptly resolve the
situation in a manner that is fair and reasonable and most closely approximates
the intent of the parties as evidenced by this Agreement. However, in no event
will our liability be extended to cover policies that do not satisfy the
parameters of this Agreement or to exceed the limits provided herein.       If
either party discovers that you did not cede reinsurance on a policy that should
have been reinsured under this Agreement, you shall take the necessary actions
or steps in a reasonable and timely manner to prevent such oversights from
recurring in the future. If you fail to take the necessary actions or steps to
remedy such a situation, we reserve the right to limit our liability to the
amounts reported.       For greater clarity, acts or circumstances which are not
considered to be errors or omissions for the purpose of this Article will
include, but not be limited to:

  10.1   Unresolved, repetitive reporting errors resulting from your neglect or
mismanagement. In this situation you will conduct an audit to identify and
report all policies requiring correction within ninety (90) days, or a time
period mutually agreed upon by the parties. You will pay any premiums due under
Article V, Reinsurance Rates and Payments. In the event you fail to make the
necessary correction within the time period specified above, we reserve the
right to limit our liability. In the event premium refunds are due you, we will
pay them without interest;     10.2   Any act, error, omission, or oversight,
whether intentional or unintentional, which is the result of your not adhering
to your regular requirements in the underwriting, approval, issuance, or
administration of the insurance or the associated reinsurance by you, or by your
agents or representatives;     10.3   Any failure to arrange for reinsurance
under this Agreement due to your practice of conducting a limited search of your
records for other prior in force insurance on the same life;     10.4  
Facultatively submitted business where you have either not notified us of your
acceptance of our unconditional offer within the time period specified in the
offer or have incorrectly advised us to close our file; and     10.5   Any error
or omission discovered more than seven (7) years following the termination or
expiry of the last cession remaining in force under this agreement.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 24 of 34



--------------------------------------------------------------------------------



 



ARTICLE XI — DISPUTE RESOLUTION AND ARBITRATION

1.   DISPUTE RESOLUTION       In the event of a dispute arising out of or
relating to this Agreement, the parties agree to the following process of
dispute resolution.       Within ten (10) business days after one of the parties
has given the other the first written notification of the specific dispute, each
of the parties will appoint a designated officer to attempt to resolve the
dispute. The officers will meet at a mutually agreeable location as early as
possible and as often as necessary, in order to gather and furnish the other
with all appropriate and relevant information concerning the dispute. The
officers will discuss the problem and will negotiate in good faith without the
necessity of any formal arbitration proceedings. During the negotiation process,
all reasonable requests made by one officer to the other for information will be
honored. The designated officers will decide the specific format for such
discussions.       If the officers cannot resolve the dispute within thirty
(30) days of their first meeting, the parties agree that they will submit the
dispute to formal arbitration. However, the parties may agree in writing to
extend the negotiation period for an additional thirty (30) days.   2.   BASIS
FOR ARBITRATION       The parties understand and agree that the wording and
interpretation of this Agreement is based on the usual customs and practices of
the insurance and reinsurance industries. While the parties agree to act in good
faith in their dealings with each other, it is understood and recognized that
situations could arise in which they will not be able to reach an agreement.  
3.   ARBITRATION PROCEEDINGS       To initiate arbitration, either party will
notify the other in writing of its intent to arbitrate, stating the nature of
the dispute and the remedies sought. The party to which the notice is sent will
have fifteen (15) days from receipt to respond confirming its receipt and
readiness to arbitrate.       The arbitration panel, consisting of three past or
present officers of life insurance or life reinsurance companies not affiliated
with either of the parties in any way, will settle the dispute. Each of the
parties will appoint one arbiter within thirty (30) days following the date of
the response to the initial arbitration notice. The two appointed arbiters will
select a third arbiter within thirty (30) days following the selection of the
second arbiter. If the two arbiters cannot agree on a third arbiter, the
selection will be made by the Chairman of the American Arbitration Association.
Once chosen, the arbiters will decide all substantive and procedural issues by a
majority of votes.       The arbitration proceedings will be conducted according
to the Commercial Arbitration Rules of the American Arbitration Association
which are in effect at the time the arbitration begins.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 25 of 34



--------------------------------------------------------------------------------



 



    The arbitration will take place m Plano, Texas unless the parties mutually
agree otherwise.       Within sixty (60) days after the beginning of the
arbitration proceedings the arbitrators will issue a written decision on the
dispute and a statement of any award to be paid as a result. The decision will
be based on the terms and conditions of this Agreement as well as the usual
customs and practices of the insurance and reinsurance industries, rather than
on strict interpretation of the law.       The parties may agree to extend any
of the negotiation or arbitration periods shown in this Article.       Unless
otherwise decided by the arbitrators, the parties will share equally in all
expenses resulting from the arbitration, including the fees and expenses of the
arbitrators, except that each of the parties will be responsible for its
respective attorneys’ fees.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 26 of 34



--------------------------------------------------------------------------------



 



ARTICLE XII — INSOLVENCY

    A party to this Agreement will be deemed “insolvent” when it:

  12.1   Applies for or consents to the appointment of a receiver,
rehabilitator, conservator, liquidator or statutory successor of its properties
or assets; or     12.2   Is adjudicated as bankrupt or insolvent; or     12.3  
Files or consents to the filing of a formal application for dissolution,
liquidation, or similar action under state law or statute; or     12.4   Becomes
the subject of an order to rehabilitate or an order to liquidate as defined by
the insurance code of the jurisdiction of the party’s domicile.

    If you are judged insolvent, we will pay all reinsurance under this
Agreement directly to you, your liquidator, receiver, or statutory successor on
the basis of your liability under the policy or policies reinsured without
diminution because of your insolvency. It is understood, however, that in the
event of your insolvency, the liquidator, receiver, or statutory successor will
give us written notice of a pending claim on a policy reinsured within a
reasonable time after the claim is filed in the insolvency proceedings. While
the claim is pending, we may investigate and interpose, at our own expense, in
the proceedings, where the claim is to be adjudicated, any defense that we may
deem available to you, your liquidator, receiver, or statutory successor. It is
further understood that the expense we incur will be chargeable, subject to
court approval, against you as part of the expense of liquidation to the extent
of a proportionate share of the benefit which may accrue to you solely as a
result of the defense we have undertaken. Where two or more reinsurers are
involved in the same claim, and a majority in interest elects to interpose
defense to the claim, the expenses will be apportioned in accordance with the
terms of the reinsurance agreement as though you had incurred the expense. We
will be liable only for the amounts reinsured and will not be or become liable
for any amounts or reserves to be held by you on reinsured policies.       If we
are judged insolvent, we will be considered in default under this Agreement and
you may terminate this Agreement immediately for new business. The notification
period required under Article XVI, Duration of Agreement shall be waived under
such circumstances. Amounts due us will be paid directly to our liquidator,
receiver or statutory successor without diminution because of our insolvency.  
    In the event of insolvency, the right of Offset afforded under Article IX
will remain in full force and effect to the extent permitted by applicable law.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 27 of 34



--------------------------------------------------------------------------------



 



ARTICLE XIII — INSPECTION OF RECORDS

    We, or our duly appointed representatives, will have access to your original
papers, records, books, files, and other documents relating directly or
indirectly to the reinsurance coverage under this Agreement for the purpose of
inspecting, auditing, and photocopying those records. You will provide such
access at the office(s) where such records are kept during reasonable business
hours.       Provided there is business in force under this Agreement, our right
of access will survive the termination of this Agreement.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 28 of 34



--------------------------------------------------------------------------------



 



ARTICLE XIV — LETTER OF CREDIT

1.   RESERVE CREDIT       For those states in which we are not licensed,
admitted, or authorized and you are consequently not permitted to take reserve
credit on your Annual Statement for all or a part of the reinsurance ceded to
us, we will furnish a clean, unconditional, evergreen and irrevocable Letter of
Credit. The Letter of Credit will be issued by a bank which is neither a parent,
subsidiary, nor an affiliate of the parties (hereinafter referred to as the
“designated bank”) in an amount equal to the reserves ceded to us. The
designated bank must be organized or licensed in the United States and must
appear on the list of approved banks published by the Securities Valuation
Office of the National Association of Insurance Commissioners.       We will
bear the cost of the Letter of Credit.   2.   LETTER OF CREDIT DRAW       It is
understood that you may draw on the Letter of Credit at any time,
notwithstanding any other provisions herein. You undertake to use and apply any
amount, which you may draw upon the Letter of Credit, pursuant to the terms of
this Agreement under which the Letter of Credit is held, and only for the
following purposes:

  2.1   To reimburse you for our share of any net obligations currently due and
payable under this Agreement;     2.2   To the extent required by law, to fund
an account representing our net obligations currently due and payable under this
Agreement; or     2.3   To pay other amounts due you under this Agreement.

    You agree to return to us any amounts drawn on Letters of Credit which are
in excess of the actual amounts required for 2.1 or 2.2 above, or in the case of
2.3 above, any amounts that are subsequently determined not to be due.       The
amounts drawn under any Letter of Credit will be applied without diminution
because of the insolvency of either party. The designated bank shall have no
responsibility whatsoever in connection with the propriety of withdrawals made
by you or the disposition of funds withdrawn, except to see that withdrawals are
made only upon the order of your properly authorized representatives.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 29 of 34



--------------------------------------------------------------------------------



 



ARTICLE XV — CONFIDENTIALITY

    The parties agree to treat all customer and proprietary information as
confidential. Customer information includes, but is not limited to, medical,
financial, and other personal information about proposed, current, and former
policyowners, insureds, applicants, and beneficiaries of policies you issue.
Proprietary information includes, but is not limited to, business plans and
trade secrets, mortality and lapse studies, underwriting manuals and guidelines,
applications and contract forms, and the specific terms and conditions of this
Agreement.       You recognize that we may need to share certain information
with auditors, regulators, and retrocessionaires in the normal course of
conducting business.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 30 of 34



--------------------------------------------------------------------------------



 



ARTICLE XVI — HOMICIDE BENEFIT LIMITATION

    The Company limits the death benefit to the return of all premiums paid if
the cause of death is homicide, except in some countries as listed in Exhibit F,
where the Company currently pays the full death benefit in the case of homicide
if the insured was not involved in the commission of a crime. In the event of a
death by homicide, the parties will be liable for the payment of this limited
death benefit in the same proportion as had the death not been by homicide. As
of the date of this Agreement, it is agreed by both parties that the Company may
offer the less strict version of this benefit limitation in all remaining
countries that are classified as au “A” risk, as shown in Exhibit E.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 31 of 34



--------------------------------------------------------------------------------



 



ARTICLE XV — DURATION OF AGREEMENT

    This Agreement is unlimited as to its duration. Either of the parties may
terminate this Agreement for new reinsurance at any time by giving at least
ninety (90) days written notice of termination to the other party, unless
mutually agreed otherwise.       During the notification period, you will
continue to cede and we will continue to accept policies covered under the terms
of this Agreement.       Our liability for reinsured policies, which are in
force as of the effective date of the termination, will continue as long as you
continue to pay reinsurance premiums as specified in Article V, Reinsurance
Rates and Payments.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 32 of 34



--------------------------------------------------------------------------------



 



ARTICLE XVIII — INTERMEDIARY CLAUSE

    Intermediaries & Consultants, Inc., One Progress Plaza, Suite 270, St.
Petersburg, Florida, 33701 is hereby designated as the Intermediary negotiating
this Agreement for all business hereunder. Unless otherwise agree upon, all
communications (including, but not limited to notices, statements, premiums,
return premiums, commissions, taxes, losses, loss adjustment expenses, salvages,
and loss settlements) relating thereto shall be transmitted to the Company or
the Reinsurer through Intermediaries & Consultants, Inc. Payments by the Company
to the Intermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the Intermediary shall be deemed to constitute
payment to the Company only to the extent that such payments are actually
received by the Company.

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 33 of 34



--------------------------------------------------------------------------------



 



ARTICLE XIX — EXECUTION OF THE AGREEMENT
This Agreement has been made in duplicate and is hereby executed by both
parties.
CICA Life Insurance Company of America
Denver, Colorado

 
/s/ Jonathan Pollio
 
Jonathan Pollio
Vice President, Chief Actuary
May 6, 2009

SCOR Global Life U.S. Re Insurance Company
Plano, Texas

     
/s/ Robert W. Foster, Jr.
  /s/ Jack Clabough
 
   
Robert W. Foster, Jr.
  Jack Clabough
Vice President, Pricing
  Vice President, Chief Underwriter
April 28, 2009
  April 16, 2009

SCOR — CIA Life Treat Eff 1-1-09 FINAL

Page 34 of 34